 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    SUNRISE HOSPITAL AND MEDICAL                             Case No. 2:18-cv-00761-RFB-GWF
      CENTER LLC,
 8
                                             Plaintiff,                     ORDER
 9           v.
10    ROCKY MOUNTAIN HOSPITAL AND
      MEDICAL SERVICE, INC.,
11
                                          Defendants.
12

13          This matter is before the Court on that parties’ Stipulated Protective Order (ECF No. 32),
14   filed on October 22, 2018. The proposed protective order is unclear whether the party, who
15   asserts that particular information should be treated as confidential under the protective order,
16   has the burden of proof to establish that the information or document is entitled to such
17   protection. The parties are directed to submit a revised protective order with that clarification.
18   Accordingly,
19          IT IS HEREBY ORDERED that the parties’ Stipulated Protective Order (ECF No. 32)
20   is denied, without prejudice.
21          Dated this 23rd day of October, 2018.
22

23
                                                              GEORGE FOLEY, JR.
24                                                            UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                          1
